       Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 1 of 92




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

     BRIAN TOTIN,

                         Plaintiff,                 Civil Action No. _____________________

                    —against—

     BOND NEW YORK PROPERTIES LLC,                                  COMPLAINT
     BOND NEW YORK PROPERTIES
     BROKERAGE LLC and BOND NEW YORK                            JURY DEMANDED
     REAL ESTATE CORP.,

                        Defendants.



The Complaint of the Plaintiff, BRIAN TOTIN, respectfully shows and alleges as follows:


                                      NATURE OF THE ACTION


1.      This is an action for copyright infringement and unfair competition arising out of the

Defendants’ unauthorized, willful and continuing use of 31 photographs authored and owned by

the Plaintiff. Plaintiff is an award-winning photojournalist whose photographic work was

published in a multitude of national publications including Sports Illustrated, ESPN the Magazine,

Newsweek and The New York Times. Plaintiff subsequently became a real estate agent in New

York City and parlayed his photographic expertise to make photographs of real estate for

advertising purposes that result in a higher-than-average response rate of consumers to his

advertising.


2.      Defendants willfully used photographs made by the Plaintiff without any form of

authorization of the Plaintiff. Defendants used these photographs for advertising purposes in order
      Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 2 of 92




to draw consumers to the properties Defendants were marketing and enjoy brokerage commissions

Defendants may have not been able to obtain without the unauthorized use of the Plaintiff’s

photographs. Defendants further used Plaintiff’s photographs to directly and illegally compete

with Plaintiff. Defendants continued this pattern of behavior after ignoring multipole notices to

cease and desist.


3.     Defendants used Plaintiff’s photographs to mislead and defraud the public through false

and deceptive advertising. In some instances, the photographs the Defendants used without any

form of authorization of the Plaintiff were used to advertise property Defendants did not have the

right to advertise, as the owner of these properties did not give Defendants permission to advertise

their property and as the exclusive right to market and advertise the property was granted by the

property owner to the real estate brokerage firm with which Plaintiff was then affiliated.


4.     Plaintiff is a licensed real estate salesperson, affiliated with a non-party licensed real estate

broker. As set forth below, the Defendants are a licensed real estate broker. These licenses are

issued pursuant to Article 12-A of the New York Real Property Law and pursuant to that law, the

State of New York has issued Regulations Affecting Brokers and Salespersons under part 175 of

Title 19 NYCRR.


                                 JURISDICTION AND VENUE


5.     This is a civil action seeking damages and declaratory and injunctive relief for copyright

infringement, arising under 17 U.S.C. §§ 101, et seq., and unfair competition under the Lanham

Act, arising under 41 U.S.C. §§ 1125, et seq. This Court has original subject matter jurisdiction




                                                  2
      Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 3 of 92




over the action under 28 U.S.C. §§ 1331 and 1338(a), as this action asserts copyright and unfair

competition claims arising under the laws of the United States.


6.      This Court has personal jurisdiction over the Defendants because the Defendants are

domiciled in this state, because the Defendants are licensed to do business in this state and because

the Defendants conduct continuous, systematic, and routine business within this state and this

District. The Defendants also committed the acts alleged herein in this District. The Defendants

infringed upon Plaintiff’s copyrights in this District by distributing infringing copies of the

Plaintiff’s copyrighted works to persons in this District. Defendants further presented copies of the

Plaintiff’s copyrighted works on Internet websites that attract citizens from this District as viewers.

The advertisements that contained the infringed-upon photographs marketed property located

within this District.


7.      Venue in this District is proper pursuant to 28 U.S.C. §§ 1391(b),(c),(d), and 1400(a)

because Plaintiff’s claims arose in this district, because Defendants may be found in this District

and because Defendants do business in this District. Defendants infringed upon Plaintiff’s

copyrights in this District by distributing infringing copies of the Plaintiff’s copyrighted works to

persons in this District. Defendants further presented copies of the Plaintiff’s copyrighted works

on Internet websites that attract citizens from this District as viewers. The advertisements that

contained the infringed-upon photographs marketed property located within this District.

Defendants further committed the acts complained of within this District.


                                          THE PARTIES


8.      The Plaintiff herein is a citizen of the State of New York, County of New York.


                                                  3
       Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 4 of 92




9.      Defendant BOND NEW YORK PROPERTIES LLC (“BNY Properties”) is a domestic

limited liability company organized under the laws of the State of New York. BNY Properties

operates as a Licensed Real Estate Broker in the State of New York, holding license number

109917421.


10.     Defendant BOND NEW YORK PROPERTIES BROKERAGE LLC (“BNY Brokerage”)

is a domestic limited liability company organized under the laws of the State of New York.1


11.     Defendant BOND NEW YORK REAL ESTATE CORP. (“BNYRE”) is a domestic

business Corporation organized under the laws of the State of New York. Upon information and

belief, BNYRE is the corporate owner of BNY Properties and BNY Brokerage.2


12.     BNY Properties, BNY Brokerage, and BNYRE are hereafter referred to as “Bond” or

“Defendants”.




1
  The records of the New York State Department of State indicate that “Bond New York Properties LLC” changed
its name on or about January 15, 2008 to “Bond New York Properties Brokerage LLC” however the company
continues to use the Bond New York Properties LLC name in official filings, including their brokerage license.
2
 In litigation, BNYRE has sued in place of BNY Properties and BNY Brokerage and therefore is a proper defendant
here. see Real Estate Board of New York, Inc. et al v. New York State Department of State et al (901586-20 - Albany
County Supreme Court) in which BNYRE is a plaintiff described in its petition as a “real estate brokerage firm”
which has “over 500 real estate licensees … currently affiliated with (BNYRE)” despite the fact that BYNRE does
not hold a brokerage license.



                                                        4
      Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 5 of 92




                      ALLEGATIONS COMMON TO ALL CLAIMS


I.     Plaintiff’s Copyrighted Works


13.    Plaintiff has duly registered copyrights in and to 717 published photographs under the title

“Published works of Brian Totin, 2017, Vol 1” with the United States Copyright Office and has

complied with all applicable statutory registration and renewal requirements. The United States

Copyright Office has issued a Certificate of Registration for “Published works of Brian Totin,

2017, Vol 1” under registration number VA 2-096-797 with an effective date of registration of

March 7, 2018. A true and correct copy of registration number VA 2-096-797 is annexed as

“exhibit A.”


14.    Plaintiff has duly registered copyrights in and to 135 published photographs under the title

“Published works of Brian Totin, 2017, Vol 2” with the United States Copyright Office and has

complied with all applicable statutory registration and renewal requirements. The United States

Copyright Office has issued a Certificate of Registration for “Published works of Brian Totin,

2017, Vol 1” under registration number VA 2-096-805 with an effective date of registration of

March 7, 2018. A true and correct copy of registration number VA 2-096-805 is annexed as

“exhibit B.”


15.    Plaintiff has duly registered copyrights in and to 93 published photographs under the title

“Published works of Brian Totin, 2018, Vol 3” with the United States Copyright Office and has

complied with all applicable statutory registration and renewal requirements. The United States

Copyright Office has issued a Certificate of Registration for “Published works of Brian Totin,

2018, Vol 3” under registration number VA 2-125-394 with an effective date of registration of


                                                5
      Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 6 of 92




October 9, 2018. A true and correct copy of registration number VA 2-125-394 is annexed as

“exhibit C.”


16.    Plaintiff has duly registered copyrights in and to 185 published photographs under the title

“Published works of Brian Totin, 2020, Vol 3” with the United States Copyright Office and has

complied with all applicable statutory registration and renewal requirements. The United States

Copyright Office has issued a Certificate of Registration for “Published works of Brian Totin,

2020, Vol 3” under registration number VA 2-226-911 with an effective date of registration of

October 19, 2020 and a Registration Decision Date of December 9, 2020. A true and correct copy

of registration number VA 2-226-911 is annexed as “exhibit D.”


17.    Contained within the group-registered work “Published works of Brian Totin, 2017, Vol

1”, registration number VA 2-096-797, are fifteen photographs titled “22w77a63k.jpg”,

“22w77a63lav.jpg”,       “22w77a63mr1.jpg”,         “22w77a63mr2.jpg”,         “22w77lobby.jpg”,

“202w96a2abr rev.jpg”,      “202w96a2ak.jpg”,       “202w96a2alav.jpg”,       “202w96a2alr.jpg”,

“315w102a8fbr1a.jpg”, “315w102a8fbr1b.jpg”, “315w102a8fbr2.jpg”, “315w102a8fk.jpg”,

“315w102a8flav.jpg” and “315w102a8flr.jpg”.


18.    True and correct copies of “22w77a63k.jpg”, “22w77a63lav.jpg”, “22w77a63mr1.jpg”,

“22w77a63mr2.jpg”,       “22w77lobby.jpg”,       “202w96a2abr rev.jpg”,        “202w96a2ak.jpg”,

“202w96a2alav.jpg”,     “202w96a2alr.jpg”,     “315w102a8fbr1a.jpg”,      “315w102a8fbr1b.jpg”,

“315w102a8fbr2.jpg”, “315w102a8fk.jpg”, “315w102a8flav.jpg” and “315w102a8flr.jpg” as they

appear within registration number VA 2-097-797 are annexed as “exhibit E.”




                                                6
      Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 7 of 92




19.    The     photographs       “22w77a63k.jpg”,    “22w77a63lav.jpg”,    “22w77a63mr1.jpg”,

“22w77a63mr2.jpg” and “22w77lobby.jpg” are collectively referred to as the “West 77th

Photographs” herein.


20.    The photographs “202w96a2abr rev.jpg”, “202w96a2ak.jpg”, “202w96a2alav.jpg” and

“202w96a2alr.jpg” are collectively referred to as the “West 96th Photographs” herein.


21.    The photographs “315w102a8fbr1a.jpg”, “315w102a8fbr1b.jpg”, “315w102a8fbr2.jpg”,

“315w102a8fk.jpg”, “315w102a8flav.jpg” and “315w102a8flr.jpg” are collectively referred to as

the “West 102nd Photographs” herein.


22.    Contained within the group-registered work “Published works of Brian Totin, 2017, Vol

2”, registration number VA 2-096-805, are seven photographs titled “455w37a813br1.jpg”,

“455w37a813br2.jpg”, “455w37a813closet.jpg”, “455w37a813k.jpg”, “455w37a813lav.jpg”,

“455w37gym.jpg” and “455w37laundry.jpg”.


23.    True    and     correct    copies   of    “455w37a813br1.jpg”,     “455w37a813br2.jpg”,

“455w37a813closet.jpg”, “455w37a813k.jpg”, “455w37a813lav.jpg”, “455w37gym.jpg” and

“455w37laundry.jpg” as they appear within registration number VA 2-096-805 are annexed as

“exhibit F.”


24.    The photographs “455w37a813br1.jpg”, “455w37a813br2.jpg”, “455w37a813closet.jpg”,

“455w37a813k.jpg”, “455w37a813lav.jpg”, “455w37gym.jpg” and “455w37laundry.jpg” are

collectively referred to as the West 37th Photographs herein.




                                                7
      Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 8 of 92




25.    Contained within the group-registered work “Published works of Brian Totin, 2018, Vol

3”, registration number VA 2-125-394, are six photographs titled, “239w72a3rbr1.jpg”,

“239w72a3rbr2.jpg”,     “239w72a3rbr3.jpg”,           “239w72a3rk.jpg”,    “239w72a3rlav.jpg”   and

“239w72a3rterrace.jpg”.


26.    True      and    correct    copies        of       “239w72a3rbr1.jpg”,    “239w72a3rbr2.jpg”,

“239w72a3rbr3.jpg”, “239w72a3rk.jpg”, “239w72a3rlav.jpg” and “239w72a3rterrace.jpg” as

they appear within registration number VA 2-125-394 are annexed as “exhibit G.”


27.    The     photographs   “239w72a3rbr1.jpg”,           “239w72a3rbr2.jpg”,   “239w72a3rbr3.jpg”,

“239w72a3rk.jpg”, “239w72a3rlav.jpg” and “239w72a3rterrace.jpg” are collectively referred to

as the “239 West 72nd Photographs” herein.


28.    Contained within the group-registered work “Published works of Brian Totin, 2020, Vol

3”, registration number VA 2-226-911, are three photographs titled, “127w72a3fk.jpg”,

“127w72a3flr1.jpg” and “127w72a3flr2.jpg”.


29.    True     and    correct    copies    of        “127w72a3fk.jpg”,    “127w72a3flr1.jpg”   and

“127w72a3flr2.jpg” as they appear within registration number VA 2-226-911 are annexed as

“exhibit H.”


30.    The photographs “127w72a3fk.jpg”, “127w72a3flr1.jpg” and “127w72a3flr2.jpg” are

collectively referred to as the “127 West 72nd Photographs” herein.


31.    The operation of 37 CFR § 202.4(i) deems published photographs registered under a group

registration as individual original works of authorship. Specifically, a group registration of


                                                      8
      Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 9 of 92




published photographs individually covers the copyrightable authorship in each work that has been

included in the group and each work in the group is considered to be individually registered as a

separate work.


32.    The West 77th Photographs, the West 96th Photographs, the West 102nd Photographs, the

West 37th Photographs, and the 239 West 72nd Photographs are referred to as the “2018

Photographs” hereafter.


33.    The 2018 Photographs and the 127 West 72nd Photographs are referred to as the “Totin

Copyrighted Works” hereafter.


34.    The Totin Copyrighted Works are individual original works of authorship and constitute

copyrightable subject matter under the Copyright Act, 17 U.S.C. §§ 101, et seq.


35.    Plaintiff is the author of the Totin Copyrighted Works.


36.    Plaintiff owns the exclusive right to reproduce the Totin Copyrighted Works, distribute

copies of the Totin Copyrighted Works to the public and display the Totin Copyrighted Works

publicly. Plaintiff is entitled to all of the protections and remedies for the Totin Copyrighted Works

accorded to a copyright owner.


II.    Defendant’s Repeated Infringement of the Totin Copyrighted Works


37.    On or about April 17, 2018, Plaintiff discovered that Defendants and their Licensed

Salespersons Greg Linkous (“Linkous”), Krissy Rincon (“Rincon”), Shalamit Roshodesh

(“Roshodesh”), Soraya Selles (“Selles”), and Meni Tsoukalas (“Tsoukalas”), all acting on


                                                  9
      Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 10 of 92




Defendants’ behalf, published or caused to be published the West 77th Photographs to the websites

http://www.nakedapartments.com, http://www.zumper.com and http:/www.renthop.com (the

“West 77th Infringements”) without any form of authorization from the Plaintiff.


38.    True and correct copies of the West 77th Infringements are annexed to this Complaint as

“Exhibit I.”


39.    On or about June 7, 2018, Plaintiff discovered that Defendants and their Licensed

Salesperson Said Bennani (“Bennani”), acting on Defendants’ behalf, published or caused to be

published the West 96th Photographs to the website http:/www.renthop.com (the “West 96th

Infringements”) without any form of authorization from the Plaintiff.


40.    True and correct copies of the West 96th Infringements are annexed to this Complaint as

“Exhibit J.”


41.    On or about June 18, 2018, Plaintiff discovered that Defendants and Linkous, acting on

Defendants’ behalf, published or caused to be published the West 37th Photographs to the website

http://www.nakedapartments.com (the “Linkous West 37th Infringements”) without any form of

authorization from the Plaintiff.


42.    On or about October 25, 2018, Plaintiff discovered that Defendants and Selles, acting on

Defendants’ behalf, published or caused to be published the West 37th Photographs to the website,

http://www.nakedapartments.com (the “Selles West 37th Infringements”) without any form of

authorization from the Plaintiff.




                                               10
      Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 11 of 92




43.    The Linkous West 37th Infringements and the Selles West 37th Infringements are hereto

after referred to as the “West 37th Infringements.”


44.    True and correct copies of the West 37th Infringements are annexed to this Complaint as

“Exhibit K.”


45.    Defendants own, operate and control the content of an internet website at

https://www.bondnewyork.com.


46.    On or about August 22, 2018, Plaintiff discovered that Defendants and their Licensed

Salesperson Ivo Velon (“Velon”), acting on Defendants’ behalf, published or caused to be

published the 239 West 72nd Photographs to the websites http:/www.bondnewyork.com and

http://www.nakedapartments.com (the “Velon 239 West 72nd Infringements”) without any form of

authorization from the Plaintiff.


47.    On or about October 25, 2018, Plaintiff discovered that Defendants and their Licensed

Associate Broker Justin Duffy (“Duffy”), acting on Defendants’ behalf, published or caused to be

published the 239 West 72nd Photographs to the websites http://www.nakedapartments.com, and

(the “Duffy 239 West 72nd Infringements”) without any form of authorization from the Plaintiff.


48.    On or about October 25, 2018, Plaintiff discovered that Defendants and Selles, acting on

Defendants’ behalf, published or caused to be published the 239 West 72nd Photographs to the

website, http://www.rentbop.com (the “Selles 239 West 72nd Infringements”) without any form of

authorization from the Plaintiff.




                                                11
      Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 12 of 92




49.    The Velon 239 West 72nd Infringements, the Duffy 239 West 72nd Infringements and the

Selles 239 West 72nd Infringements are hereto after referred to as the “239 West 72nd

Infringements.”


50.    True and correct copies of the 239 West 72nd Infringements are annexed to this Complaint

as “Exhibit L.”


51.    On or about October 29, 2018, Plaintiff discovered that Defendants and their Licensed

Salesperson Alla Kliouka (“Kliouka”), acting on Defendants’ behalf, published or caused to be

published the West 102nd Photographs to the websites http://www.renthop.com, and (the “West

102nd Infringements”) without any form of authorization from the Plaintiff.


52.    True and correct copies of the West 102nd Infringements are annexed to this Complaint as

“Exhibit M.”


53.    Plaintiff sent notice to Defendants of their infringements of the 2018 Photographs in

November 2018. Defendants did not remove the infringements of the 2018 photographs that were

active at that time, but, rather, continued to use many of the 2018 Photographs, and to re-publish

the 2018 Photographs, without the Plaintiff’s consent. It was not until Plaintiff served DMCA

takedown notices upon the service providers for the various websites involved that Defendants’

use of the 2018 Photographs was stopped.


54.    On or about December 2, 2020, Plaintiff discovered that Defendants and their Licensed

Salesperson Kevin McConnell (“McConnell”), acting on Defendants’ behalf, published or caused

to be published the 129 West 72nd Photographs to the websites http://www.bondnewyork.com and



                                               12
      Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 13 of 92




http://www.renthop.com (the “129 West 72nd Infringements”) without any form of authorization

from the Plaintiff.


55.    True and correct copies of the 129 West 72nd Infringements are annexed to this Complaint

as “Exhibit N.”


56.    Plaintiff sent notice to Defendants of their infringements of the 129 West 72nd Photographs

in December 2020. Defendants initially removed the 129 West 72nd Infringements, but, on March

24, 2021, Plaintiff discovered that the Defendants had re-published the 129 West 72nd Photographs

to the website http://www.renthop.com again, without any form of authorization from the Plaintiff.


57.    When initially applying for, or renewing, their license, real estate brokers and salespersons

must agree under penalty of perjury to the statement, “I further affirm that I have read and

understand the provisions of Article 12-A of the Real Property Law and the rules and regulations

promulgated thereunder,” including part 175 of Title 19 NYCRR.


58.    Under 19 NYCRR §175.25 (b) (1), “Only a real estate broker is permitted to place or cause

to be published advertisements related to the sale or lease of property.”


59.    Upon information and belief, and at all times relevant, Defendants maintained a policy that

permitted its affiliated associate real estate brokers and real estate salespersons to publish

apartment rental advertisements on Defendants behalf without prior review by Defendants.


60.    By operation of law, 19 NYCRR §175.25(b)(1) makes the Defendants the de facto

publisher of all apartment rental advertisements placed or caused to be published by its affiliated




                                                13
      Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 14 of 92




associate real estate brokers and real estate salespersons, including the advertisements containing

the unauthorized use of the Totin Copyrighted Works.


61.    In infringing upon the Totin Copyrighted Works, in many instances the Defendants either

removed or left an identifying watermark on the Totin Copyrighted Works. The identifying

watermark, the logo of Plaintiff’s then-affiliated non-party licensed real estate broker, put

Defendants on notice that they did not have the right to publish or otherwise use the Totin

Copyrighted Works and further gave Defendants notice that a competitor had a license to publish

or otherwise use the Totin Copyrighted Works. The identifying watermark gave Defendants actual

knowledge that they did not have the right to publish or otherwise use the Totin Copyrighted

Works, but the Defendants did so anyway, in reckless disregard for the copyrights of the Plaintiff.


62.    When infringing on the Totin Copyright Works, in at least eight instances the Defendants

placed a watermark of their corporate symbol upon the Totin Copyright Works.


63.    19 NYCRR § 175(b)(2)(a) prohibits real estate brokers and salespersons from advertising

property “unless the real estate broker has obtained authorization for such advertisement from the

owner of the property.” Defendants, a licensed real estate broker and its principal broker, did not

have authorization from the owner of the properties depicted in the West 96th Photographs and the

West 77th Photographs to place or publish the advertisements that contained the West 96th

Photographs and the West 77th Photographs.


64.    19 NYCRR § 175(b)(2)(b), prohibits real estate brokers and salespersons from advertising

“property that is subject to an exclusive listing held by another real estate without the permission

of the listing broker.” In publishing the advertisements containing the West 96th Photographs and


                                                14
      Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 15 of 92




the West 77th Photographs, Defendants advertised properties that were subject to an exclusive

listing held by the Plaintiff’s then-affiliated real estate brokerage. Defendants did not have

authorization from the Plaintiff or his then-affiliated real estate brokerage to place or publish the

unauthorized advertisements that that infringed upon the West 96th Photographs and the West 77th

Photographs.


65.      As a licensed real estate broker, Defendants previously stated under penalty of perjury that

Defendants understood the provisions of 19 NYCRR § 175(b)(2)(a) and (b), and therefore knew

they did not have any right to place or publish the unauthorized advertisements that infringed upon

the West 96th Photographs and the West 77th Photographs. Consequently, Defendants had actual

knowledge that they did not have the right to place or publish the unauthorized advertisements that

infringed upon the West 96th Photographs and the West 77th Photographs, but did so anyway, in

reckless disregard for the copyrights of the Plaintiff.


66.      The Defendant committed 31 separate willful infringements of the Totin Copyrighted

Works.


                                   FIRST CAUSE OF ACTION
                                  Direct Copyright Infringement
                                     (Against all Defendants)


67.      Plaintiff incorporates by reference the allegations contained in paragraphs 1 through 66 as

though fully set forth herein.


68.      The Totin Copyrighted Works constitute copyrightable subject matter under the Copyright

Act, 17 U.S.C. §§ 101, et seq. Plaintiff has recorded the copyrights in and to the Totin Copyrighted



                                                  15
      Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 16 of 92




Works with the United States Copyright Office and has complied with all applicable statutory

registration and renewal requirements.


69.     Plaintiff owns the United States copyrights in the Totin Copyrighted Works, and Plaintiff

further owns the exclusive right to reproduce the Totin Copyrighted Works, distribute copies of

the Totin Copyrighted Works to the public and to display the Totin Copyrighted Works publicly.

Plaintiff is entitled to all of the protections and remedies for the Totin Copyrighted Works accorded

to a copyright owner.


70.     On information and belief, in direct violation of Plaintiff’s exclusive rights, Defendants

have directly infringed, and unless enjoined by this Court, will continue to infringe, on the

copyrights in the Totin Copyrighted Works by, among other things, publishing the Totin

Copyrighted Works to various websites without the consent of the Plaintiff.


                                  SECOND CAUSE OF ACTION
                                 Vicarious Copyright Infringement
                                     (Against All Defendants)


71.    Plaintiff incorporates by reference the allegations contained in paragraphs 1 through 70 as

though fully set forth herein.


72.    Under the doctrine of respondeat superior, Title 19 NYCRR, and New York State case

law, it well established that a real estate broker and the principal real estate broker of a real estate

brokerage is vicariously liable for sales associate misconduct.


73.    On information and belief, Defendants had the right, ability and responsibility to supervise

Defendants’ sales associates Linkous, Rincon, Roshodesh, Selles, Tsoukalas, Bennani, Velon,


                                                  16
      Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 17 of 92




Duffy, Kliouka and McConnell, and on information and belief, did supervise Defendants’ sales

associates Linkous, Rincon, Roshodesh, Selles, Tsoukalas, Bennani, Velon, Duffy, Kliouka and

McConnell in their unlawful preparation, duplication, and distribution of the Totin Copyrighted

Works.


74.      On information and belief, Defendants enjoyed a direct financial benefit from the

preparation, duplication, and distribution of the infringements of the Totin Copyrighted Works.


75.      In direct violation of Plaintiff’s exclusive rights, and as a consequence of the foregoing,

Defendants have vicariously infringed the copyrights in the Totin Copyrighted Works.


                                  THIRD CAUSE OF ACTION
                                  Violation of the Lanham Act
                                    (Against All Defendants)


76.      Plaintiff incorporates by reference the allegations contained in paragraphs 1 through 75 as

though fully set forth herein.


77.      Defendants used the Totin Copyright Works in commercial advertisements for their

services without any form of authorization from Plaintiff.


78.      In at least eight of these commercial advertisements, Defendants placed a watermark of

their corporate symbol upon the Totin Copyright Works.


79.      In direct violation of the Lanham Act, Defendants used in commerce a symbol which was

likely to cause confusion, or to cause mistake, or to deceive as to the origin of Defendants’ services

or commercial activities, by another person.


                                                 17
      Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 18 of 92




80.      In further direct violation of the Lanham Act, the Defendants, in commercial advertising

or promotion, misrepresented the nature, characteristics and qualities of their services, or

commercial activities, by placing a watermark of their corporate symbol upon the Totin Copyright

Works.


                                      PRAYER FOR RELIEF


         WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against

Defendant as follows:


         1.     That the Court find that:


                    a. Defendants have infringed the copyrights in the Totin Copyrighted Works;


                    b. Defendants have vicariously infringed the copyrights in the Totin
                        Copyrighted Works through the actions of Linkous, Rincon, Roshodesh,
                        Selles, Tsoukalas, Bennani, Velon, Duffy, Kliouka and McConnell;


                    c. Defendants have violated the Lanham Act by placing their own watermark
                        on the Totin Copyrighted Works.


         2.     That the Court enter a declaration that Defendants’ publication of the Totin
         Copyrighted Works constitutes infringement of the Totin Copyrighted Works.


         3.     That the Court find that as a direct and proximate result of Defendants’ foregoing
         acts, Plaintiff is entitled to the following damages:




                                                   18
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 19 of 92




            a. At Plaintiffs’ election, statutory damages of up to $150,000 for each
                separate Totin Copyrighted Work infringed for willful infringement
                pursuant to 17 U.S.C. § 504(c), or Plaintiff’s actual damages sustained as a
                result of Defendants’ acts of copyright infringement according to proof and
                Defendants’ profits obtained as a result of their acts of copyright
                infringement according to proof;


            b. Plaintiff’s reasonable attorneys’ fees and costs pursuant to the Copyright
                Act of 1976, 17 U.S.C. §§ 101, et seq., and 17 U.S.C. § 505; and


            c. Plaintiff’s actual damages sustained as a result of Defendants’ acts of unfair
                competition according to proof.


 4.     That the Court find that the threat of irreparable harm to Plaintiff as a result of
 Defendants’ conduct leaves Plaintiff without adequate remedy at law, and therefore that
 Plaintiff is entitled to an injunction restraining Defendants, their agents, servants,
 employees, attorneys, successors, assigns, subsidiaries, and all persons, firms, and
 corporations acting in concert with them, from directly or indirectly infringing the
 copyrights in the Totin Copyrighted Works, including but not limited to continuing to
 distribute, market, advertise, promote, produce, sell, or offer for sale the Totin Copyright
 Works or any works derived or copied from the Totin Copyrighted Works, and from
 participating or assisting in any such activity whether or not it occurs in the United States.


 5.     That the Court enjoin Defendants, their agents, servants, employees, attorneys,
 successors, assigns, subsidiaries, and all persons, firms, and corporations acting in concert
 with them, from directly or indirectly infringing the copyrights in the Totin Copyrighted
 Works, including but not limited to continuing to distribute, copy, publicly perform,
 market, advertise, promote, produce, sell, or offer for sale the Totin Copyrighted Works or
 any works derived or copied from the Totin Copyrighted Works, and from participating or
 assisting in any such activity whether or not it occurs in the United States.



                                          19
     Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 20 of 92




       6.      That the Court grant such other, further relief as it deems just and proper.


 Dated: April 7, 2021                         Respectfully submitted,
 New York, New York
                                              BRIAN TOTIN, PRO SE

                                              s/ Brian Totin                                   .
                                              Brian Totin
                                              PO Box 230581
                                              New York, NY 10023
                                              (917)-881-1830
                                              brian@briantotin.com

                                DEMAND FOR JURY TRIAL

Plaintiff demands a trial by jury as provided by Rule 38 of the Federal Rules of Civil Procedure.


 Dated: April 7, 2021                              Respectfully submitted,
 New York, New York
                                                   BRIAN TOTIN, PRO SE

                                                   s/ Brian Totin                              .
                                                   Brian Totin
                                                   PO Box 230581
                                                   New York, NY 10023
                                                   (917)-881-1830
                                                   brian@briantotin.com




                                                20
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 21 of 92




                  EXHIBIT A
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 22 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 23 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 24 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 25 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 26 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 27 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 28 of 92




                  EXHIBIT B
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 29 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 30 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 31 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 32 of 92




                  EXHIBIT C
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 33 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 34 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 35 of 92




                  EXHIBIT D
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 36 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 37 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 38 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 39 of 92




                   EXHIBIT E
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 40 of 92




        “22w77a63k.jpg”                       “22w77a63lav.jpg”




                          “22w77a63mr1.jpg”
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 41 of 92




                         “22w77a63mr2.jpg”




                          “22w77lobby.jpg”
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 42 of 92




                           “202w96a2abr rev.jpg”




        “202w96a2ak.jpg”                           “202w96a2alav.jpg”
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 43 of 92




                          “202w96a2alr.jpg”




                        “315w102a8fbr1a.jpg”
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 44 of 92




 “
                         315w102a8fbr1b.jpg”




                         “315w102a8fbr2.jpg”
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 45 of 92




 “
                              315w102a8fk.jpg”




        “315w102a8flav.jpg”                      “315w102a8flr.jpg”
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 46 of 92




                   EXHIBIT F
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 47 of 92




                         “455w37a813br1.jpg”




                         “455w37a813br2.jpg”
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 48 of 92




        “455w37a813closet.jpg”                       “455w37a813lav.jpg”




                                 “455w37a813k.jpg”
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 49 of 92




                          “455w37gym.jpg”




                         “455w37laundry.jpg”
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 50 of 92




                  EXHIBIT G
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 51 of 92




                         “239w72a3rbr1.jpg”




                         “239w72a3rbr2.jpg”
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 52 of 92




                         “239w72a3rbr3.jpg”




                          “239w72a3rk.jpg”
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 53 of 92




                         “239w72a3rlav.jpg”




                        “239w72a3rterrace.jpg”
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 54 of 92




                  EXHIBIT H
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 55 of 92




                          “127w72a3fk.jpg”




                          “127w72a3flr1.jpg”
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 56 of 92




                          “127w72a3flr2.jpg”
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 57 of 92




                   EXHIBIT I
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 58 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 59 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 60 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 61 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 62 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 63 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 64 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 65 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 66 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 67 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 68 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 69 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 70 of 92




                   EXHIBIT J
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 71 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 72 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 73 of 92




                  EXHIBIT K
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 74 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 75 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 76 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 77 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 78 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 79 of 92




                   EXHIBIT L
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 80 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 81 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 82 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 83 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 84 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 85 of 92




                  EXHIBIT M
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 86 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 87 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 88 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 89 of 92




                  EXHIBIT N
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 90 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 91 of 92
Case 1:21-cv-02991-GHW-KHP Document 1 Filed 04/07/21 Page 92 of 92
